Citation Nr: 1743458	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO. 10-48 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disorder.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to a rating in excess of 10 percent for a left knee strain.

7. Entitlement to a temporary total rating for hospitalization exceeding 21 days.


ORDER

The application to reopen service connection for a right ankle disorder is denied. 

The application to reopen service connection for right knee disorder is denied. 

The application to reopen service connection for a low back disorder is granted. 

Service connection for a low back disorder is denied. 

Service connection for PTSD is granted. 

A rating in excess of 10 percent for a left knee strain is denied.


FINDINGS OF FACT

1. In July 2005, the RO denied an application to reopen claims of entitlement to service connection for a right ankle, right knee, and low back disorders.  

2.  The evidence of record at the time of the July 2005 decision established current right ankle, right knee, and low back disorders but did not establish a nexus between the current disorders and service or a service-connected disability. 

3. The evidence received since the July 2005 decision includes a diagnosis of lumbar degenerative changes, thus it relates to the unestablished fact of a current low back disorder at the time of the July 2005 decision. 

4. Arthritis of the thoracolumbar spine did not become manifest to a degree of 10 percent or more within one year of service separation; a low back disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

5. The Veteran's reported in-service PTSD stressor is substantiated by credible independent evidence; PTSD is related to a verified stressor by competent medical evidence. 

6. For the entire period on appeal, the Veteran's left knee strain has been manifested by painful motion with X-ray evidence of arthritis, range of flexion and extension which is noncompensable, no recurrent subluxation or lateral instability, and no meniscal pathology.


CONCLUSIONS OF LAW

1. The July 2005 RO rating decision is final with respect to entitlement to service connection for a right ankle disorder. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a right ankle disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

3. The July 2005 RO rating decision is final with respect to entitlement to service connection for a right knee disorder. 38 U.S.C.A. § 7105 (West 2014).

4. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

5. The July 2005 RO rating decision is final with respect to entitlement to service connection for a low back disorder. 38 U.S.C.A. § 7105 (West 2014).

6. The criteria for reopening the claim of entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), (b), (c), 3.159 (2016).

7. A low back disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

8. PTSD was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).

9. The criteria for a rating in excess of 10 percent for a left knee strain have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from March 1981 to June 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009 and July 2013 rating decisions of the RO in Philadelphia, Pennsylvania.
The Veteran submitted additional medical evidence after the most recent supplemental statement of the case and included a waiver of his right to have the appeal remanded to the RO for initial consideration of this evidence. The Board has therefore reviewed this evidence in the first instance. 

The Board has considered whether the rating claim on appeal encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has not argued that his left knee strain has rendered him unable to secure or follow a substantially gainful occupation. He told a VA examiner in June 2009 that he had been out of work for several years unrelated to his knee pain, but he did not think the knee would prevent him from working. 

The issue of entitlement to a temporary total rating for hospitalization exceeding 21 days is addressed in the REMAND below and is therein REMANDED to the VA Regional Office (RO). VA will notify the Veteran if further action is required.

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131. 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a), (b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic," there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Arthritis and psychoses are included in the list of chronic diseases; however, PTSD and other psychiatric diagnoses are not included. 

New and Material to Reopen Claims for Right Ankle, Low Back, Right Knee

The RO initially denied a claim for service connection for a right ankle disorder in November 1985. The Veteran applied to reopen the claim numerous times subsequently. Those applications were denied in March 1992, June 1997, April 1998, June 2004, and July 2005. In the June 2004 decision, the RO also denied service connection for claimed right knee and back disorders on direct and secondary service connection bases. In the July 2005 decision, the RO denied reopening of those claims as well. 

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision. The July 2005 rating decision is the last disallowance on any basis for these claims prior to the decision which is now on appeal. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in April 2009. 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the July 2005 rating decision, the evidence established Shedden element (1) with respect to the right ankle and knee. A September 1999 clinical note described arthritis of the right knee and ankle. The evidence did not establish Shedden element (1) with respect to the low back.

The evidence also established Shedden element (2) with respect to the right ankle and low back, but not with respect to the right knee. The Veteran was seen in November 1981 for complaint of back pain for 1 day following physical training with an assessment of back strain. He was also treated in August 1983 for back pain after playing softball.

A January 1985 clinical note reveals complaint of a twisted right ankle. X-rays were negative. The examiner assessed a sprain and applied a cast. One day later, Physical Profile reveals the Veteran was assigned a temporary profile for a sprained ankle. An orthopedic clinic note the following day revealed a 3rd degree right ankle sprain. A later clinical note revealed that the Veteran sprained his right ankle 2 weeks previous and was there for a follow up. 

The March 1985, Report of Medical Examination shows that the feet and lower extremities were clinically normal.  In the concurrent Report of Medical History, the examiner noted a right ankle sprain without sequelae. The evidence did not establish Shedden element (3) with respect to any of these claims. 

Evidence received since the July 2005 decision includes VA treatment records, examination reports, and additional statements from the Veteran. These records reflect current diagnoses consistent with arthritis of the right ankle, right knee, and thoracolumbar spine. Accordingly, the criteria for reopening the low back claim are met. However, such diagnosis were already of record regarding the right ankle and knee claims. The evidence does not contain a positive medical opinion regarding any of the claims. The RO obtained medical opinions for the back and right knee; however, the opinions were against the claims. The evidence also does not include service department records which existed but were not included in the claims file at the time of the July 2005 decision.

Without any competent evidence or opinion that the Veteran's right knee and right ankle disorders are related to service, none of the newly-received medical evidence raises a reasonable possibility of substantiating those claims, and therefore, the evidence is not new and material for purposes of reopening those claim.

Under these circumstances, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for right knee and right ankle disorders has not been received. As such, the July 2005 decision remains final as to those denials. As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for a Low Back Disorder

Having reopened the claim for a low back disorder, the Board will now address it on the merits.  Service treatment records include a November 1981 clinical note which reveals complaint of back pain for 1 day. The Veteran reportedly had physical training the previous evening and no strenuous physical activity until then. The examiner noted tightness of muscle tissues in the back. He had full range of motion and no edema. The examiner assessed a back strain and prescribed Parafon Forte and BenGay. An August 1983 clinical note reveals complaint of back pain after playing softball.

At service separation, the Veteran's spine was clinically normal. He was assigned a physical profile rating of L-1. The L factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.

The March 26, 1985, Report of Medical History reveals the Veteran's statement: "I am feeling in good health." He reported no history of, or current, recurrent back pain or arthritis.  The service treatment records provide probative evidence that his low back was free from disability at the time he left service. 

Arthritis of the thoracolumbar spine was not noted in service. The natural reading of the term "noted in service" is that there are indications of chronic disease, which are not dipositive, i.e., not sufficiently indicative to demonstrate that the chronic disease is shown to be chronic. Walker, 708 F.3d at 1339. While the evidence need not be documentary (Savage v. Gober, 10 Vet. App. 488, 496 (1997)) it must be competent. Id. at 497. While a layperson is competent to note symptoms, such as pain, a layperson is not competent to note the presence of arthritis, as this is a disease process which, under VA law, requires X-ray evidence. See 38 C.F.R. § 4.71a, DCs 5003, 5010. 

After service, there is no manifestation of thoracolumbar spine arthritis to any degree within one year of service separation. Arthritis would not be noted by competent evidence for more than 30 years. Accordingly, the presumption of service connection for arthritis and the theory of continuity of symptomatology are not for application. 

The RO obtained a VA examination and medical opinion in January 2016. The examiner diagnosed degenerative changes to the lumbar spine. The examiner opined that these conditions were not related to the service-connected left knee disability. The examiner reasoned that the Veteran's back is affected by degenerative disc disease, which is not due to his knee, but to his age.

There is no medical opinion that purports to relate a low back disorder to service or to any service-connected disability. The Veteran's lay assertions are the only evidence in favor of nexus. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

Relating current disease such as arthritis, or degenerative disease of joints or discs, to service, or to a service-connected disability, is not the equivalent of relating a broken bone to a concurrent injury to the same body part as described in Jandreau, at 1377. Such an opinion requires knowledge of the potential causes of the disease, and the inherently medical question of how alterations in gait, as proposed here, might contribute to bring about the onset of joint or disc disease. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed back disorder and service, but are speculation.

In sum, arthritis of the thoracolumbar spine was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation. Further, the low back disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. 

Therefore, service connection for the low back disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

The Veteran asserts that he has PTSD as a result of a personal assault. The history gleaned from numerous descriptions by him is essentially that, while he was stationed in a barracks in Germany, a group of service members assaulted him in his room in the belief that he was having a relationship with the fiance of one of the assaulting service members. Notably, the fiance was also a service member. As the Board has found the Veteran's description to be credible and substantiated, to protect his privacy, the Board will not go into detail in what will become a publicly-searchable decision. These details are included in the record. 

The Board notes that, even though the Veteran has provided precise names of all of the principal participants involved in the attack, the RO has made no attempt to verify the details of the stressor. 

The Board also notes that the service records show the type of behavioral changes contemplated by 38 C.F.R. § 3.304(f)(5). The Veteran had an extensive history of rules infractions and performance problems throughout his time in Germany. However, the RO has not conducted any development for an opinion as to whether these performance changes might substantiate the claimed stressor. The RO denied the claim based on its conclusion that the Veteran was never stationed in barracks while in Germany, but lived with his family in private off-base housing. Therefore, his description of the assault occurring in barracks where he was residing could not be true. The Board has extensively reviewed the service personnel records and cannot reach the same conclusion. 

Since the claim was denied, the Veteran has responded to the RO's finding and has asserted that he stayed in barracks prior to the arrival of his family in Germany, at the beginning of his tour of duty there. A review of his orders dated August 1982, appears to support this assertion. In the orders, the Veteran was notified that his family was not authorized to travel with him (concurrently). He was advised that, after his arrival in Germany, he should report to the family housing referral office serving his duty station before making arrangements for renting, leasing, or purchasing off-post housing. 

Thus, the Veteran's orders reflect that he was to travel to Germany alone, without first arranging for housing, and he was to make the necessary arrangements for housing and his family's transit to Germany only after he arrived there. In sum, his account that he spent a period of time in barracks is entirely plausible. 

The Veteran's spouse at the time he was stationed in Germany has confirmed that she and her children arrived in Germany in either November or December of 1983. This aligns with his written statement contained in the personnel records to the effect that he had applied for government-owned family housing in September 1983 and had been on a waiting list since then. 

In sum, the evidence pertinent to service is consistent with the Veteran's account of having spent a significant amount of time in barracks. There is independent evidence that supports, and does not contradict, his stressor.

Despite having repeated his stressor account to VA adjudicators and treatment providers on many occasions, taken as a whole, the multiple accounts are notable for their consistency with one another. Background details of the assault were initially not clearly described. The Veteran has stated that he was not comfortable telling all of the details and has expressed a great deal of humiliation regarding the incident. However, the additional details provided in subsequent versions, primarily to treatment providers, add to the complete picture of what happened and do not contradict details expressed earlier. In light of the many years that have passed since the events of service, this consistency in detail adds to the credibility of the account. 

As noted above, there is independent evidence that supports, and does not contradict, the Veteran's non-combat stressor. Doran, 6 Vet. App. at 289. Moreover, he has provided a private medical opinion which relates the diagnosis of PTSD to the verified stressor, and which expresses an opinion that his escalation in conduct problems represents a marker that the assault took place. Accordingly, the stressor is adequately verified. Moreover, as competent medical evidence relates PTSD to the specified stressor, service connection for PTSD is warranted. 

Entitlement to a Rating in Excess of 10 percent for Left Knee Strain

In a March 1992 rating decision, the RO granted service connection for a left knee strain and assigned a noncompensable rating under DC 5003 effective September 11, 1991. In June 2004, the RO granted an increased to 10 percent effective November 5, 2003.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a rating of 20 percent is to be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. A rating of 10 percent is to be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive. See 38 C.F.R. § 4.71a, DC 5003.

Limited motion of the knee is rated under DCs 5260 and 5261. Under DC 5260, limited flexion merits a rating of 30 percent where flexion is limited to 15 degrees; 20 percent where flexion is limited to 30 degrees; 10 percent where flexion is limited to 45 degrees; and 0 percent where flexion is limited to 60 degrees. Under DC 5261, limited extension merits a rating of 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where flexion is limited to5 degrees. 

Under DC 5256, ankylosis of the knee is assigned a rating of 60 percent if extremely unfavorable, in flexion at an angle of 45 degrees or more; a rating of 50 percent if in flexion between 20 degrees and 45 degrees; a rating of 40 percent if in flexion between 10 degrees and 20 degrees; and a rating of 30 percent if at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. Under DC 5257, recurrent subluxation or lateral instability is assigned a rating of 30 percent if severe; a rating of 20 percent if moderate; and a rating of 10 percent if slight. Lateral is defined as denoting a position farther from the median plan or midline of the body or structure. See Dorland's Illustrated Medical Dictionary 1022 (31st ed. 2007).

Under DC 5258, a rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Under DC 5259, a rating of 10 percent is assigned for symptomatic removal of semilunar cartilage. 

Under DC 5262, nonunion of the tibia and fibula is assigned a rating of 40 percent with loose motion requiring a brace; malunion of the tibia and fibular is assigned a rating of 30 percent with marked knee or ankle disability; a rating of 20 percent with moderate knee or ankle disability; and a rating of 10 percent with slight knee or ankle disability.  Under DC 5263, genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) is assigned a rating of 10 percent.

The Board notes that the criteria under DCs 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown. 

The report of a June 2009 VA joints examination reveals the Veteran's complaint of intermittent pain of the left knee along the lateral aspect of his patella which can last for 1-2 hours each time. He denied stiffness or weakness but complained of swelling, redness, and warmth, intermittently. His activities of daily living were affected by his left knee in that it would slow him down. He had stopped taking long walks or playing sports because of the knee pain. He estimated he could stand for 2 hours, walk for 2 blocks, or climb one flight of stairs. He no longer could run because of his knee pain. He reported flare-ups of pain on the average of once a month and the pain was so bad his knee would become "immobile." He denied any instability of his left knee. 

A May 2009 X-ray indicated no significant degenerative changes and no significant joint effusion. Range of motion of the left knee, measured 3 times with a goniometer, showed flexion to 90 degrees with pain at 90 degrees and extension to 0 degrees. After 3 repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance. There was no lateral instability of the left knee. There were no popliteal masses. There was mild crepitus of the left knee and negative McMurray's sign. The diagnosis was left knee strain with decreased range of motion. 

The report of a January 2016 VA joints examination reveals the Veteran's complaint of some left knee pain. He did not report having any functional loss or functional impairment of the joint or extremity, including but not limited to, repeated use over time. The left knee could flex to 130 degrees and extend to 0 degrees, which did not contribute to functional loss. There was pain associated with flexion. There was no pain associated with weight bearing. There was no additional functional loss after 3 repetitions. 

Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength was full and there was no atrophy. There was no history of recurrent subluxation or lateral instability. Tests of anterior instability, posterior instability, medial and lateral instability, were all normal. There was no history of recurrent effusion. There was no history of any meniscal or cartilage condition. X-rays revealed mild tricompartmental osteoarthritis.

VA Primary Care Notes in 2011 and May of 2012, reveal complaint of severe left knee pain and a popping sound when he climbs the stairs. Examination revealed left knee with edema and pain globally on range of motion. A March 13, 2012, X-ray revealed arthritis.

After a review of all of the evidence, no higher rating is warranted based on limitation of flexion, and no additional ratings are warranted for other knee impairments. 

The current 10 percent rating for the left knee is assigned under DCs 5003 and 5010, due to X-ray evidence of arthritis with motion (flexion and extension) which is not limited to a compensable degree. As set out above, and with reference to the criteria above, measured range of motion is noncompensable. In other words, flexion is not limited to 45 degrees to warrant a 10 percent rating under DC 5260 and extension is not limited to 10 degrees to warrant a 10 percent rating under DC 5261. Moreover, there is no ankylosis to warrant a rating under 5256. 

While arthritis and painful motion are present, these are contemplated in the 10 percent rating assigned under DC 5003. In other words, a noncompensable disability under DCs such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of DC 5003. Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 rating under DC 5003 be appropriate. 

Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40.

There is also no recurrent subluxation or lateral instability and no meniscal pathology to warrant any additional separate ratings. Thus, the criteria for any separate ratings for left knee impairment are not met. As such, the Board concludes that no higher rating is warranted and no separate ratings are warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


REMAND

In the July 2013 rating decision, the RO denied a claim of entitlement to service connection for PTSD and a claim of entitlement to a temporary total rating for a period of hospitalization, from August 13, 2012, to September 27, 2012. The Veteran filed a notice of disagreement (NOD), received May 23, 2014, specifying both claims. However, the March 2016 statement of the case (SOC) includes only the PTSD claim. To date, an SOC has not been issued for the claim of entitlement to a temporary total rating for a period of hospitalization. 

Where an NOD is filed, but an SOC has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that an SOC be issued. See 38 C.F.R. §19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, in light of the Board's decision to grant service connection for PTSD, the factual basis for the denial of temporary total benefits has changed and reconsideration of this issue may be warranted. 

Accordingly, the claim is REMANDED for the following actions:

1. If the claimed temporary total rating is not granted upon implementation of the Board's decision to grant service connection for PTSD, issue an SOC pertaining to the issue of entitlement to a temporary total rating for a period of hospitalization exceeding 21 days, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.

2. The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the SOC. 38 C.F.R. § 20.202 (2016). If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This issue must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Eric A. Gang, Esq.

Department of Veterans Affairs


